Citation Nr: 0920081	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999, 
for the grant of a compensable (10 percent) disability rating 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2003 rating decision 
that granted a compensable (10 percent) disability rating for 
tinnitus, effective June 10, 1999.

2.  The veteran has not alleged a specific error of fact or 
law in any prior final rating decision.
 

CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
June 10, 1999, for a compensable (10 percent) disability 
rating for tinnitus lacks legal merit.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2007); Fugo v. Brown, 6 Vet. 
App. 40 (1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive. Consequently, there is 
no additional evidence that could be obtained to substantiate 
the claim, and no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Thus, the Board finds that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist him 
in the development of the claim for an effective date earlier 
than June 10, 1999, for the grant of a compensable disability 
rating for tinnitus.  See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the adjudication of this appeal.

II.  Analysis of Claim 

The veteran is seeking an effective date earlier than June 
10, 1999, for the assignment of a compensable disability 
rating for tinnitus.  The Board will initially discuss the 
factual background of the case, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

A.  Factual Background

In an October 1953 rating decision, the RO denied a claim of 
entitlement to service connection for tinnitus.  The Veteran 
did not appeal that decision.  Of record at that time was the 
report of an August 1953 VA examination, in which the Veteran 
reported complaints of continuous buzzing and ringing aural 
perception, and in which the examiner diagnosed bilateral 
tinnitus with a prognosis of probably permanent. 

Much later, in a August 2000 rating decision, the RO 
determined that the previous denial of service connection for 
tinnitus was the result of clear and unmistakable error.  On 
that basis the RO granted service connection for tinnitus and 
assigned a zero percent disability rating, effective from 
February 28, 1953.  The Veteran did not appeal the August 
2000 rating decision.  

In a February 2001 rating decision the RO continued the 
noncompensable rating for tinnitus.  The veteran did not 
appeal that decision.

In May 2003 the Veteran submitted an application essentially 
claiming compensation for tinnitus from the date of his 
discharge from service in 1953.  In response, in a June 2003 
rating decision, the RO found on its own motion that there 
was clear and unmistakable error in the August 2000 rating 
decision, because the RO in the August 2000 rating decision 
should have assigned a 10 percent disability rating for 
tinnitus effective from June 10, 1999.  

In the June 2003 rating decision the RO determined that the 
evidence established that the Veteran's symptoms met recently 
revised regulatory criteria warranting a 10 percent 
disability rating.  The RO further determined that under the 
liberalizing legislation rule of 38 C.F.R. § 3.114, the 
effective date for the grant of the 10 percent rating was 
June 10, 1999-the effective date of the new regulation under 
which the 10 percent rating was warranted.

The Veteran did not appeal the June 2003 rating decision.

In November 2005, the Veteran submitted a claim seeking an 
effective date earlier than June 10, 1999 for a compensable 
(10 percent) disability rating for tinnitus.  The RO denied 
that claim in rating decisions of May and September 2006, 
after which, within one year of both, the Veteran submitted a 
notice of disagreement initiating the current appeal before 
the Board.

B.  Legal Criteria

Generally, the assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.400 (2008).  The statute and regulation provide, in 
pertinent part, that the effective date of a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).  An effective 
date for a claim for increase may be granted prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year before 
the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2006); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

If, as further explained below, however, a claimant seeks an 
effective date earlier than that assigned in an RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, that decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006)See also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005)

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of clear and unmistakable error (CUE).  A 
claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The rating decision 
becomes final if an appeal is not perfected within the 
allowed one-year time period.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 20.302.  

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision, and the 
decision may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 
3.104(a).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 U.S.C.A. § 5109A; 38 C.F.R. § 20.1400 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator (more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; the error must 
be undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

C.  Analysis

The veteran is seeking an effective date earlier than June 
10, 1999, for the assignment of a compensable (10 percent) 
rating for his service-connected tinnitus. As discussed 
above, the effective date of June 10, 1999, was assigned in 
an unappealed June 2003 rating decision. 

As discussed above, in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that, if a claimant wishes to obtain 
an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision; which in this case would have been the June 2003 
rating decision.  Otherwise, the decision becomes final and 
the only basis for challenging the effective date is a motion 
to revise the decision based on clear and unmistakable error.  
See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) ("[A]bsent a showing of [clear and unmistakable error, 
the appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").

Here, the veteran did not appeal the June 2003 decision that 
assigned the effective date of June 10, 1999 for assignment 
of a compensable rating of 10 percent; nor did he appeal any 
prior rating decisions pertaining to the evaluation of 
tinnitus.  Accordingly, the June 2003 decision is final, and 
only a request for revision premised on CUE could conceivably 
result in the assignment of earlier effective date than June 
10, 1999.  To substantiate his claim for an effective date 
earlier than that assigned by the RO in June 2003, the 
veteran must still establish CUE with respect to the June 
2003 rating decision.  

In this case on appeal, however, the Board does not find that 
the veteran has raised a valid CUE claim.  The veteran has 
not specifically stated that he was raising a CUE claim, nor 
has he specifically identified the June 2003 rating decision 
as containing CUE.  Essentially, he merely claims entitlement 
to compensation for tinnitus going back to the time of his 
discharge from service.  The Court has held that failure to 
identify the dates of the RO decisions being collaterally 
attacked, where multiple decisions have been rendered, 
renders the pleading of CUE insufficient.  Mindenhall v. 
Brown, 7 Vet. App. 271, 275 (1994).

Although the veteran has referred to the June 2003 rating 
decision regarding the assignment of a 10 percent rating 
effective June 10, 1999, he only claims that the effective 
date should be retroactive to the original claim in 1953.  
See VA Form 646, received in August 2008.  This does not rise 
to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

To the extent that the Veteran may allege that VA failed in 
its duty to notify or assist, any RO failure to notify 
veterans of their potential entitlement to specific benefits 
does not, under Fugo, constitute CUE; and allegations that 
the VA failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous"). 

Moreover, an allegation that the RO did not consider a 
certain piece of evidence, by itself, is insufficient to 
properly plead CUE.  In Gonzales v. West, 218 F. 3d. 1378, 
1381 (Fed. Cir. 2000), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 
3.303(a) does not require that a rating decision discuss each 
piece of evidence, only that it consider all of the evidence.

Based on the veteran's failure to identify the specific type 
of error that could potentially be considered CUE, a claim of 
CUE in prior rating decisions has not been pled with 
sufficient specificity to raise a valid claim of CUE.  In 
essence, the veteran has not pointed to an error of fact or 
any error in the application of the law that would compel the 
conclusion that the result would have been manifestly 
different but for the error.

The Court has held that, if the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, if the veteran has only alleged a 
failure on the part of VA to fulfill its duty to assist, or 
if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  See Simmons, 17 Vet. App. 
104; Luallen, 8 Vet. App. 92; Caffrey, 6 Vet. App. at 384.  
This is the situation here.

In part, the veteran also argues entitlement on the basis of 
equity; arguing that since he has had tinnitus since he left 
service, he should be compensated for that entire period of 
time.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

In conclusion, based on the foregoing facts and the governing 
law on the determination of effective dates, a dismissal of 
the veteran's appeal is in order.   See Rudd, supra.  (If a 
claimant wishes to obtain an effective date earlier than that 
assigned in an RO decision, the claimant must file a timely 
appeal as to that decision.)  Here, the veteran did not 
timely appeal the decision assigning the rating.  As such, 
his only viable avenue to obtaining an effective date earlier 
than June 10, 1999 for the assignment of a 10 percent 
disability rating for tinnitus, would be to properly allege 
and substantiate that a prior rating decision contained CUE.   
This he has not yet done.  


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


